ITEMID: 001-87150
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BRAZHNIKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Dean Spielmann;Elisabeth Steiner;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Vladimir Dmitriyevich Brazhnikov, is a Russian national who was born in 1946 and lives in Rostov-On-Don. The Russian Government (“the Government”) were represented by Ms V. Milinchuk, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1986 the applicant took part in the emergency operations at the site of the Chernobyl nuclear plant accident. In March 1995 a medical board found that, as a result of exposure to radioactive emissions, he had a “category 2” disability.
The applicant brought proceedings against the Military Service Commission of the Rostov Region (Военный Комиссариат Ростовской области – “the Commission”) seeking to obtain compensation for damage to his health.
On 28 January 2000 the Oktyabrskiy District Court of Rostov-on-Don granted the applicant’s claim and obliged the Commission to pay him 368,028.76 Russian roubles (RUB) in respect of arrears for the period from 1 February 1997 to 1 February 2000, and RUB 10,223.02 in respect of monthly compensation for health damage as from 1 February 2000, subject to further indexation.
The Commission did not lodge an ordinary appeal against the above judgment, and it became binding and enforceable ten days later.
In June 2002 the applicant brought proceedings before the court seeking to have his monthly compensation recalculated to take account of inflation.
On 29 July 2002 the Oktyabrskiy District Court of Rostov-on-Don granted the applicant’s claim and obliged the Commission to pay him RUB 327,551.43 in respect of arrears for the period from 1 July 2000 to 1 August 2002, and RUB 27,473.65 in respect of monthly compensation for health damage as from 1 August 2002, subject to further indexation.
The judgment was not appealed against and became binding and enforceable on 8 August 2002.
On 17 February 2003 the Commission requested the court to reconsider the judgment of 29 July 2002. The request read as follows:
“[The applicant] receives [social benefits] in accordance with the Law on social protection of the victims of the Chernobyl nuclear plant accident.
The Law on social protection of the victims of the Chernobyl nuclear plant accident obliges the welfare authorities to index-link the sums in question in accordance with the law.
In view of the newly discovered circumstances related to indexation of [social benefits] in line with the increase of the minimum cost of living, previously unknown to the Commission, ..., [the Commission] requests the court to quash the judgment of the Oktyabrskiy District Court of 29 July 2002 and reconsider the case due to the discovery of new circumstances.”
On 19 February 2003 the Oktyabrskiy District Court of Rostov-on-Don decided to grant the Commission’s request. The court held that when the judgment of 29 July 2002 was pronounced, there was no court practice concerning indexation of sums of compensation for health damage, which had led to an incorrect interpretation of the decision of the Constitutional Court of 19 June 2002. However, in the meantime, on 31 October 2002 the Rostov Regional Court took a decision in another individual case, subsequently upheld on appeal by the Supreme Court of Russia, whereby it determined the mechanism of indexation of social benefits to Chernobyl victims in compliance with the existing legislation. Therefore, in accordance with Articles 392 and 397 of the Code of Civil Procedure, the court quashed the judgment of 29 July 2002 and remitted the case for reconsideration. No appeal lay against this decision.
On 19 February 2003, after the fresh examination of the case, the Oktyabrskiy District Court of Rostov-on-Don partly granted the applicant’s claim and determined that his monthly compensation should amount to RUB 24,922.66 as from 1 March 2003.
On 4 June 2003 the Rostov Regional Court upheld the judgment of 19 February 2003 on appeal.
On 20 January 2005 the applicant lodged an application for supervisory review of the judgment of 19 February 2003, as upheld on appeal on 4 June 2003.
On 29 December 2005 the Presidium of the Rostov Regional Court granted the applicant’s request, quashed the judgment of 19 February 2003, as upheld on appeal on 4 June 2003, by way of supervisory review and remitted the case for a fresh examination. Until the quashing of the judgment of 19 February 2003 the applicant continued to receive his monthly compensation in the amount established by the judgment of 29 July 2002.
As a result of the fresh examination of the case, on 28 August 2006 the Oktyabrskiy District Court of Rostov-on-Don partly granted the applicant’s claim and determined that the applicant’s monthly compensation should amount to RUB 33,000 as from 1 September 2006.
On 13 November 2006 the Rostov Regional Court quashed the above judgment on appeal and remitted the case for a fresh examination.
On 22 December 2006 the Oktyabrskiy District Court of Rostov-on-Don determined that the applicant’s monthly compensation should amount to RUB 54,126.70 as from 1 January 2006. The court also obliged the defendant to pay the applicant RUB 772,454.67 in arrears for the period from 1 January 2002 to 31 December 2005.
On 5 March 2007 the Rostov Regional Court upheld the above judgment on appeal.
The Code of Civil Procedure of the Russian Federation (“the CCivP”), in force as from 1 February 2003, provides as follows:
“1. [Judgments] which have come into force may be re-considered on the basis of newly discovered circumstances.
2. The grounds for reconsideration ... shall be:
1) significant circumstances which were not and could not have been known to the party who applies for reconsideration; ...”
“... [An application for reconsideration of a [judgment] due to the discovery of new circumstances] shall be lodged within three months after the discovery of the circumstances.”
“The time-limit for lodging an application for reconsideration of a [judgment] due to the discovery of new circumstances shall be calculated from the day of the discovery of such circumstances...”
“1. Following the examination of an application for reconsideration of a [judgment] due to the discovery of new circumstances, the court may either grant the application and quash the [judgment], or dismiss the application.
2. The court decision by which an application for reconsideration of a [judgment] due to the discovery of new circumstances is granted shall not be subject to appeal.
3. Provided that a [judgment] is quashed, the case shall be examined in accordance with the rules of this Code.”
